*626
ORDER

PER CURIAM.
Kenneth Shelton (“Movant”) appeals the judgment denying his Rule 29.15 motion to vacate, set aside or correct his judgment and sentence claiming ineffective assistance of counsel. We hold that the trial court’s findings of fact and conclusions of law are sufficient to permit meaningful appellate review and are not clearly erroneous. Rule 29.15(k). Movant has not shown that, but for counsel’s allegedly deficient performance, the result of the criminal proceeding would have been different. An extended opinion would be of no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).